UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID WEAVER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00102-BO)


Submitted:   July 25, 2007                 Decided:   August 15, 2007



Before MICHAEL and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Jennifer
P. May-Parker, Anne M. Hayes, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Weaver appeals the district court’s order revoking

his   supervised    release     and   sentencing   him   to   sixty    months’

imprisonment.      We affirm.

           We note that while the sentence Weaver received is above

the advisory sentencing guideline range of eighteen to twenty-four

months, see U.S. Sentencing Guidelines Manual § 7B1.4(a) (2006), it

is within the applicable statutory maximum sentence. Moreover, our

review of the record leads us to conclude that the district court

sufficiently considered the statutory factors and explained its

reasons for imposing a sentence above the advisory guideline range.

We therefore find that the sentence imposed upon revocation of

supervised release is not plainly unreasonable.          See United States

v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert. denied,

127 S. Ct. 1813 (2007).       We further grant the Government’s motion

to strike Weaver’s reply brief.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                      - 2 -